Exhibit 10.31

CEVA, INC. 2011 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD - FOR ISRAELI RESIDENT

DIRECTORS

 

Director’s Name and Address:      

 

 

 

 

 

You (the “Director”) have been granted Restricted Stock Units (the “Award”),
subject to the terms and conditions of this Notice of Restricted Stock Unit
Award For Israeli Resident Directors (the “Notice”), the CEVA, Inc. 2011 Stock
Incentive Plan, as amended from time to time (the “Plan”), the Israeli Sub-Plan
of the Plan (the “Sub-Plan”) and the Restricted Stock Unit Award Agreement (the
“Award Agreement”) attached hereto, as follows. Unless otherwise provided
herein, the terms defined in the Plan and the Sub-Plan shall have the same
defined meanings in this Notice. In the event of any inconsistency or
contradiction between any of the terms of this Notice and the provisions of the
Plan or the Sub-Plan, the terms and provisions of this Notice shall prevail.

 

Date of Award  

 

Vesting Commencement Date  

 

Total Number of Restricted Stock

Units Awarded (the “Units”)

 

 

Type of Award:       

ü

   102 Capital Gains Track Option (with Trustee)  

 

   102 Ordinary Income Track Option (with Trustee)  

             

   102 Non-Trustee Option  

 

   3(i) Option   Other       

 

Vesting Schedule:

Subject to the Director’s Continuous Service and other limitations set forth in
this Notice, the Plan, the Sub-Plan and the Award Agreement, the Units will vest
in accordance with the following schedule: 100% of the Units on the first
anniversary of the Vesting Commencement Date.



--------------------------------------------------------------------------------

For purposes of this Notice and the Award Agreement, the term “vest” shall mean,
with respect to any Units, that such Units are no longer subject to forfeiture
to the Company. If the Grantee would become vested in a fraction of a Unit, such
Unit shall not vest until the Grantee becomes vested in the entire Unit.

Vesting shall cease upon the date of termination of the Director’s Continuous
Status as a Director for any reason, including death or Disability. In the event
of termination of the Director’s Continuous Status as a Director for any reason,
including death or Disability, any unvested Units held by the Director
immediately upon such termination of the Director’s Continuous Status as a
Director shall be forfeited and deemed reconveyed to the Company and the Company
shall thereafter be the legal and beneficial owner of such reconveyed Units and
shall have all rights and interest in or related thereto without further action
by the Director.

IN WITNESS WHEREOF, the Company and the Director have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, the Sub-Plan and the Award Agreement.

 

CEVA, Inc.,

a Delaware corporation

By:

 

 

Title:

 

 

THE DIRECTOR ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE DIRECTOR’S CONTINUOUS STATUS AS A DIRECTOR (NOT THROUGH
BEING GRANTED THE AWARD OR ACQUIRING SHARES HEREUNDER). THE DIRECTOR FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AWARD AGREEMENT, THE
PLAN OR THE SUB-PLAN SHALL CONFER UPON THE DIRECTOR ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF THE DIRECTOR’S SERVICE ON THE BOARD, NOR SHALL
IT INTERFERE IN ANY WAY WITH THE DIRECTOR’S RIGHT OR THE RIGHT OF THE COMPANY OR
RELATED ENTITY TO WHICH THE DIRECTOR PROVIDES SERVICES TO TERMINATE THE
DIRECTOR’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE.

The Director acknowledges receipt of a copy of the Plan, the Sub-Plan and the
Award Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Award subject to all of the terms and
provisions hereof and thereof. The Director has reviewed this Notice, the Plan,
the Sub-Plan, and the Award Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Notice, and fully
understands all provisions of this Notice, the Plan, the Sub-Plan and the Award
Agreement. The Director hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan, the Sub-Plan and the Award
Agreement shall be resolved by the Administrator in accordance with Section 8 of
the Award Agreement. The Director further agrees to the venue selection and
waiver of a jury trial in accordance with Section 9 of the Award Agreement. The
Director further agrees to notify the Company upon any change in the residence
address indicated in this Notice.

 

2



--------------------------------------------------------------------------------

To the extent an Approved 102 Option, as defined below, is designated above, the
Director declares and acknowledges: (i) that he or she fully understand that
Section 102 of the Ordinance and the rules and regulations enacted thereunder
apply to the Award specified in this Notice and to him or her; and (ii) that he
or she understands the provisions of Section 102, the tax track chosen and the
implications thereof. In addition, the terms of the Award shall also be subject
to the terms of the Trust Agreement made between the Company and the Trustee for
the benefit of the Director (the “Trust Agreement”), as well as the requirements
of the Israeli Income Tax Commissioner. The grant of the Award is conditioned
upon the Director signing all documents requested by the Company, the Employer
or the Trustee, in accordance with and under the Trust Agreement. A copy of the
Trust Agreement is available for the Director’s review, during normal working
hours, at Company’s offices.

 

Dated:

 

 

    Signed:  

 

        Director

 

3



--------------------------------------------------------------------------------

Award Number:             

CEVA, INC. 2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT-

FOR ISRAELI RESIDENT GRANTEES

1. Grant of Restricted Stock Units. CEVA, Inc., a Delaware corporation (the
“Company”), hereby grants to the Director (the “Director”) named in the Notice
of Restricted Stock Unit Award for Israeli Resident Directors (the “Notice”) an
award (the “Award”) of the Total Number of Restricted Stock Units Awarded set
forth in the Notice (the “Units”) subject to the terms and provisions of the
Notice, this Award Agreement for Israeli Resident Directors (the “Award
Agreement”), the Company’s 2011 Stock Incentive Plan (the “Plan”), as amended
from time to time and the Israeli Sub-Plan of the Plan (the “Sub-Plan”), which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan, the Sub-Plan and the Notice shall have the same defined
meanings in this Award Agreement.

2. Conversion of Units and Issuance of Shares.

(a) General. Subject to Sections 2(b) and 2(c), one share of common stock of the
Company (the “Common Stock”) shall be issuable for each Unit subject to the
Award (the “Shares”) upon vesting. Immediately thereafter, or as soon as
administratively feasible, the Company will deliver the appropriate number of
Shares to the Director after satisfaction of any required tax or other
withholding obligations, or, in the case of Approved 102 Option, to the Trustee.
Notwithstanding the foregoing, the relevant number of Shares shall be delivered
to the Director or, in the case of Approved 102 Option, to the Trustee no later
than March 15th of the year following the calendar year in which the Award
vests.

(b) Delay of Conversion. The conversion of the Units into the Shares under
Section 2(a) above may be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Laws. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 2(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Laws. For purposes of
this Section 2(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Internal Revenue Code of 1986, as amended (the “Code”), is not considered a
violation of Applicable Laws.

(c) Delay of Issuance of Shares. The Company shall delay the delivery of any
Shares under this Section 2 to the extent necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
“specified employees” of certain publicly-traded companies); in such event, any
Shares to which the Director would otherwise be entitled during the six
(6) month period following the date of the Director’s termination of Continuous
Service will be delivered on the first business day following the expiration of
such six (6) month period.

 

1



--------------------------------------------------------------------------------

3. Taxes.

(a) Tax Liability. The Director is ultimately liable and responsible for all
taxes owed by the Director in connection with the Award, regardless of any
action the Company or any Related Entity takes with respect to any tax
withholding obligations that arise in connection with the Award. Neither the
Company nor any Related Entity makes any representation or undertaking regarding
the treatment of any tax withholding in connection with any aspect of the Award,
including the grant or vesting, or delivery of Shares under, the Award or the
subsequent sale of Shares acquired under the Award. The Company and its Related
Entities do not commit and are under no obligation to structure the Award to
reduce or eliminate the Director’s tax liability. No Shares will be delivered to
the Director or other person under the Award until the Director or other person
has made arrangements acceptable to the Administrator and/or the Trustee, as
applicable, for the satisfaction of applicable income tax, employment tax and
any other withholding obligations.

(b) Payment of Withholding Taxes. No Shares will be delivered to the Director or
other person under the Award until the Director or other person has made
arrangements acceptable to the Administrator and/or the Trustee, as applicable,
for the satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Director incident to the receipt of Shares. Upon vesting or settlement of the
Award, the Company, Employer or the Trustee, as applicable, may offset or
withhold (from any amount owed by the Company or the Employer to the Director)
or collect from the Director or other person an amount sufficient to satisfy
such tax withholding obligations. Furthermore, in the event of any determination
that the Company has failed to withhold a sum sufficient to pay all withholding
taxes due in connection with the Award, the Director agrees indemnify the
Company, the Employer or the Trustee, as applicable, and hold them harmless
against and from any and all liability for any such tax or interest or penalty
thereon, as applicable, including without limitation, liabilities relating to
the necessity to withhold, or to have withheld, any such tax from any payment
made to the Director, and to pay them the amount of such deficiency in cash
within five (5) days after receiving a written demand from the Company, the
Employer or the Trustee to do so, whether or not the Director is an employee of
the Company and/or the Employer at that time.

(c) Tax Consultation. The Director is advised to consult with a tax advisor with
respect to the tax consequences of receiving or converting Units hereunder. The
Company and/or the Employer do not assume any responsibility to advise the
Director on such matters, which shall remain solely the responsibility of the
Director.

4. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution and may be converted
during the lifetime of the Director only by the Director. With respect to any
Units granted under the provisions of Section 102 of the Ordinance, Shares
resulting from their conversion and any additional rights, including bonus
shares that may be distributed to the Director in connection with the Units (the
“Additional Rights”), which will be allocated to the Trustee on behalf of the
Director according to the provisions of Section 102 of the Ordinance and the
Rules (the “Approved 102 Option”), a Director shall not sell, assign, transfer,
give as a collateral or any right that would be given to any third party or
release from trust any Share received upon the conversion of an Approved 102

 

2



--------------------------------------------------------------------------------

Option and/or any Additional Right, until at least the lapse of the Holding
Period required under Section 102 of the Ordinance. Notwithstanding the above,
if any such sale or release occurs during the Holding Period, the sanctions
under Section 102 of the Ordinance and under any rules or regulations or orders
or procedures promulgated thereunder shall apply to and shall be borne by such
Director. At the end of the Holding Period, the Units, Shares or any Additional
Rights may be transferred to the Director upon his demand, but only under the
condition that the tax due in accordance with Section 102 and the Rules is paid
to the satisfaction of the Trustee and the Company. With respect to an Unit
granted pursuant to Section 102(c) of the Ordinance, including Additional Rights
in respect thereof, if the Director ceases to be employed by the Employer, the
Director shall extend to the Company and/or the Employer a security or guarantee
for the payment of tax (including social security taxes and health insurance
taxes) due at the time of sale of Shares, all in accordance with the provisions
of Section 102 and the Rules.

5. Right to Shares. The Director shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Director or, in the case of
Approved 102 Option, to the Trustee.

6. Entire Agreement: Governing Law. The Notice, the Plan, the Sub-Plan and this
Award Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Director with respect to the subject
matter hereof, and may not be modified adversely to the Director’s interest
except by means of a writing signed by the Company and the Director. Nothing in
the Notice, the Plan, the Sub-Plan and this Award Agreement (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties. The Notice, the Plan, the Sub-Plan and this Award
Agreement are to be construed in accordance with and governed by the internal
laws of the State of Delaware without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of Delaware to the rights and duties of the parties,
provided that that the tax treatment and the tax rules and regulations applying
hereto shall be the Ordinance and Rules or the Code, as applicable. Should any
provision of the Notice, the Plan, the Sub-Plan or this Award Agreement be
determined to be illegal or unenforceable, such provision shall be enforced to
the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

7. Construction. The captions used in the Notice and this Award Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

8. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Award Agreement
shall be submitted by the Director or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

 

3



--------------------------------------------------------------------------------

9. Venue and Waiver of Jury Trial. The Company, the Director, and the Director’s
assignees pursuant to Section 4 (the “parties”) agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Award
Agreement shall be brought in the United States District Court in the State of
Delaware (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a Delaware state court) and that the parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 9
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

10. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

4